     Case 3:20-cv-00615-MMD-WGC Document 6 Filed 12/04/20 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     WILLIE SAMPSON,                                  Case No. 3:20-cv-00615-MMD-WGC
7                                      Petitioner,                    ORDER
8            v.
9
      PERRY RUSSELL, et al.,
10
                                   Respondents.
11

12

13          In this habeas corpus action, the Court appointed counsel for the petitioner, Willie
14   Sampson. (ECF No. 3.) The Federal Public Defender for the District of Nevada appeared
15   on Petitioner’s behalf on December 3, 2020. (ECF No. 5.) Respondents have also
16   appeared. (ECF No. 4.) Therefore, the Court will set a schedule for further proceedings
17   in this action.
18          It is therefore ordered that the Clerk of the Court is directed to separately file the
19   petition for writ of habeas corpus and supporting exhibits (ECF Nos. 1-1, 1-2, 1-3), and
20   the motion for appointment of counsel (ECF No. 1-5).
21          It is further ordered that the following schedule will govern further proceedings in
22   this action.
23          If necessary, Petitioner must file an amended petition for writ of habeas corpus
24   within 90 days after entry of this Order. The amended petition must specifically state
25   whether each ground for relief has been exhausted in state court; for each claim that has
26   been exhausted in state court, the amended petition must state how, when, and where
27

28
     Case 3:20-cv-00615-MMD-WGC Document 6 Filed 12/04/20 Page 2 of 3



1    that occurred. If Petitioner determines that an amended petition need not be filed, then,

2    within 90 days after entry of this Order, Petitioner must file a notice to that effect.

3           Respondents will have 60 days following the filing of the amended petition to file

4    an answer or other response to the amended petition. If Petitioner does not file an

5    amended petition, Respondents will have 60 days following the due date for the amended

6    petition to file an answer or other response to the original petition.

7           Petitioner will have 45 days following the filing of an answer to file a reply.

8    Respondents will thereafter have 30 days following the filing of a reply to file a response

9    to the reply.

10          If Respondents file a motion to dismiss, Petitioner will have 60 days following the

11   filing of the motion to file a response to the motion. Respondents will thereafter have 30

12   days following the filing of the response to file a reply.

13          If Petitioner wishes to move for leave to conduct discovery, Petitioner must file

14   such motion concurrently with, but separate from, the response to Respondents’ motion

15   to dismiss or the reply to Respondents’ answer. Any motion for leave to conduct discovery

16   filed by Petitioner before that time may be considered premature, and may be denied,

17   without prejudice, on that basis. Respondents must file a response to any such motion

18   concurrently with, but separate from, their reply in support of their motion to dismiss or

19   their response to Petitioner’s reply. Thereafter, Petitioner will have 20 days to file a reply

20   in support of the motion for leave to conduct discovery.

21          If Petitioner wishes to request an evidentiary hearing, Petitioner must file a motion

22   for an evidentiary hearing concurrently with, but separate from, the response to

23   Respondents’ motion to dismiss or the reply to Respondents’ answer. Any motion for an

24   evidentiary hearing filed by Petitioner before that time may be considered premature, and

25   may be denied, without prejudice, on that basis. The motion for an evidentiary hearing

26   must specifically address why an evidentiary hearing is required and must meet the

27   requirements of 28 U.S.C. § 2254(e). The motion must state whether an evidentiary

28   hearing was held in state court, and, if so, state where the transcript is located in the


                                                    2
     Case 3:20-cv-00615-MMD-WGC Document 6 Filed 12/04/20 Page 3 of 3



1    record. If Petitioner files a motion for an evidentiary hearing, Respondents must file a

2    response to that motion concurrently with, but separate from, their reply in support of their

3    motion to dismiss or their response to Petitioner’s reply. Thereafter, Petitioner will have

4    20 days to file a reply in support of the motion for an evidentiary hearing.

5           DATED THIS 4th Day of December 2020.

6

7
                                               MIRANDA M. DU
8                                              CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  3
